DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2021 has been entered.
Status of the Claims
	Claims 1-13 were originally filed November 5, 2019.
	The preliminary amendment received November 5, 2019 amended claims 9-12.
	The amendment received June 21, 2021 amended claims 1, 3, and 12.
	The amendment received December 8, 2021 amended claim 1.
	Claims 1-13 are currently pending.
	Claims 1, 3, 5, 11, and 12 are currently under consideration.
Election/Restrictions
Applicants elected, without traverse, VEGF-A, retinal vessel, intraocular injection, recombinant norrin, and bringing a dye into contact with the retinal vessel cells after the allowing sufficient time for said norrin to modulate gene expression as the species in the reply filed on January 6, 2021. Claims 2, 4, 6-10, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Please note: several elections were elections of subgenus instead of single, specific species, therefore, the subgenus was searched.
Claim Interpretation
	The “decreasing gene expression in endothelial cells of at least one gen of BMP2, CLCL6, IL12B, SELPLG, CXCL1, COL18A1, CPB2, NPR1, CLDN5, CLD3, PIGF, BDNF, CNTF, VEGF-A, CAM-1, PGF, FOX-01, FOX-04, PDGFB, TGFA, HGF, VE-Cadherin, or PLAU with norrin to simultaneously suppress VEGF binding, decrease production of vascular endothelial growth factor A, and stimulate tight junction and adherens junction protein expression in a cell of the microvascular barrier” is considered functional language only. "Products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Therefore, exposing norrin to any vasculature barrier reads on the present claims.
Priority
	The present application is a 371 (National Stage) of PCT/US2018/031355 filed May 7, 2018 which claims the benefit of 62/501,940 filed May 5, 2017.
Withdrawn Objection
The objection to claim 1 regarding “stimulate of” in line 10 should read either “stimulate” or “stimulation of” is withdrawn in view of the amendment received December 8, 2021.



New Objection Necessitated by Amendment
Claim Objections
Claims 1 and 3 are objected to because of the following informalities: “vasculature” should read “microvasculature” to correlate with the claim as a whole (see line 3 of claim 1 and line 1 of claim 3).  Appropriate correction is required.
Withdrawn Rejections
	The provisional rejection of claims 1, 3, 5, 11, and 12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11 of copending Application No. 16/214,225 in view of Xu et al. U.S. Patent Application Publication 2015/0376252 published December 31, 2015 and Patel et al., 2014, Ultra-wide-field fluorescein angiography in retinal disease, Curr Opin Ophthalmol, 25: 213-220 is withdrawn in view of the TD received and approved on December 8, 2021.

	The rejection of claims 1, 3, 5, 11, and 12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,799,557 in view of Patel et al., 2014, Ultra-wide-field fluorescein angiography in retinal disease, Curr Opin Ophthalmol, 25: 213-220 is withdrawn in view of the TD received and approved on December 8, 2021.

	The rejection of claims 1, 3, 5, 11, and 12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,703,787 in view of Patel et al., 2014, Ultra-wide-field fluorescein angiography in retinal disease, Curr Opin Ophthalmol, 25: 213-220 is withdrawn in view of the TD received and approved on December 8, 2021.

	The rejection of claims 1, 3, 5, 11, and 12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,669,321 in view of Xu et al. U.S. Patent Application Publication 2015/0376252 published December 31, 2015 and Patel et al., 2014, Ultra-wide-field fluorescein angiography in retinal disease, Curr Opin Ophthalmol, 25: 213-220 is withdrawn in view of the TD received and approved on December 8, 2021.

	The rejection of claims 1, 3, 5, 11, and 12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,206,978 in view of Xu et al. U.S. Patent Application Publication 2015/0376252 published December 31, 2015 and Patel et al., 2014, Ultra-wide-field fluorescein angiography in retinal disease, Curr Opin Ophthalmol, 25: 213-220 is withdrawn in view of the TD received and approved on December 8, 2021.

	The rejection of claims 1, 3, 5, 11, and 12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,202,429 in view of Xu et al. U.S. Patent Application Publication 2015/0376252 published December 31, 2015 and Patel et al., 2014, Ultra-wide-field fluorescein angiography in retinal disease, Curr Opin Ophthalmol, 25: 213-220 is withdrawn in view of the TD received and approved on December 8, 2021.

	The rejection of claims 1, 3, 5, 11, and 12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,504,649 in view of Xu et al. U.S. Patent Application Publication 2015/0376252 published December 31, 2015 and Patel et al., 2014, Ultra-wide-field fluorescein angiography in retinal disease, Curr Opin Ophthalmol, 25: 213-220 is withdrawn in view of the TD received and approved on December 8, 2021.
	The rejection of claims 1, 3, 5, 11, and 12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,114,078 in view of Xu et al. U.S. Patent Application Publication 2015/0376252 published December 31, 2015 and Patel et al., 2014, Ultra-wide-field fluorescein angiography in retinal disease, Curr Opin Ophthalmol, 25: 213-220 is withdrawn in view of the TD received and approved on December 8, 2021.
New Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. The term “exudation” (see line 10 of independent claim 1) or “exudate” was not found in the originally filed specification. The term “exudation” can be interpreted as either (a) one form of edema fluid (i.e. fluid with high protein content and inflammatory cells contrasted with transudate fluid which is another form of edema fluid) or (b) fluid that has been secreted. If the term is meant to be a form of edema fluid, that specific species of edema fluid is not described in the originally filed specification. If the term is meant to be a fluid that has been secreted, this broadens the term “edema”. Edema is an excessive accumulation of fluid which commonly leads to swelling, while exudation can be any level of fluid that is secreted (i.e. broader in scope than edema). Applicants pointed to paragraphs 10, 15, 69, and 80 of the specification to provide support for the amendments received December 8, 2021. Paragraph 10 refers to “exudative retinal detachment” which is narrower in scope than “exudation”. Paragraph 15 refers to “X-linked exudative vitreoretinopathy 2 protein (EVR2)” which is not the same as “exudation”. Paragraph 69 refers to “familial exudative vitreoretinopathy (FEVR)” which is narrower in scope than “exudation”. Paragraph 80 is silent with regard to “exudation”.
Maintained Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. U.S. Patent Application Publication 2015/0376252 published December 31, 2015.
For present claims 1, 3, 5, and 11, Xu et al. teach methods of administering recombinant norrin and a VEGF antagonist or inhibitor (i.e. anti-VEGF agent) via intraocular injection to inhibit angiogenesis and edema (please refer to the entire specification particularly the abstract; paragraphs 3, 5-7, 9, 11-27, 31, 32, 34, 35, 87, 101, 111, 123-138, 144-190, 197-216; Table 1; Example; claims 74-77, 89, and 101-103). Xu et al. also teach utilizing fluorescence (please refer to the entire specification particularly paragraphs 34, 35).
Therefore, the teachings of Xu et al. anticipate the present method.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 102 (a)(1) as being anticipated by Xu et al. for claims 1, 3, 5, and 11 were considered but are not persuasive for the following reasons.
	Applicants contend that Xu et al. do not teach (1) exposing the microvascular barrier to norrin because only intraocular administration is taught, (2) decreasing gene expression in endothelial cells, and (3) preventing exudation.
	Applicants’ arguments are not convincing since the teachings of Xu et al. anticipate the method of the instant claims. Xu et al. teach administering VEGF antagonists or inhibitors (i.e. anti-VEGF agent) and norrin via intraocular injection and edema (please refer to the entire specification particularly paragraphs 5, 159, 207, 210, 216; claims 74-77, 89, 101-103, 111, 163, 178, 183, 184, 186).
	Regarding intraocular administration, it is respectfully noted that this is the administration route specifically claimed (i.e. see dependent claim 5).
	The term “exudation” can be interpreted as either (a) one form of edema fluid (i.e. fluid with high protein content and inflammatory cells contrasted with transudate fluid which is another form of edema fluid) or (b) fluid that has been secreted. Edema is an excessive accumulation of fluid. Therefore, edema taught by Xu et al. encompasses “exudation”.
	The “decreasing gene expression in endothelial cells of at least one gene of BMP2, CLCL6, IL12B, SELPLG, CXCL1, COL18A1, CPB2, NPR1, CLDN5, CLD3, PIGF, BDNF, CNTF, VEGF-A, CAM-1, PGF, FOX-01, FOX-04, PDGFB, TGFA, HGF, VE-Cadherin, or PLAU with norrin to simultaneously suppress VEGF binding, decrease production of vascular endothelial growth factor A, and stimulate tight junction and adherens junction protein expression in a cell of the microvascular barrier” is considered functional language only. "Products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Therefore, exposing norrin to any vasculature barrier reads on the present claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. U.S. Patent Application Publication 2015/0376252 published December 31, 2015 and Patel et al., 2014, Ultra-wide-field fluorescein angiography in retinal disease, Curr Opin Ophthalmol, 25: 213-220.
For present claims 1, 3, 5, and 11, Xu et al. teach methods of administering recombinant norrin and a VEGF antagonist or inhibitor (i.e. anti-VEGF agent) via intraocular injuction to inhibit angiogenesis and edema (please refer to the entire specification particularly the abstract; paragraphs 3, 5-7, 9, 11-27, 31, 32, 34, 35, 87, 101, 111, 123-138, 144-190, 197-216; Table 1; Example; claims 74-77, 89, and 101-103). Xu et al. also teach utilizing fluorescence (please refer to the entire specification particularly paragraphs 34, 35).
While Xu et al. teach utilizing fluorescence to track norrin expression after administration, Xu et al. do not specifically teach bringing a dye into contact with the retinal vessel after allowing sufficient time for norrin to modulate gene expression.
For present claim 12, Patel et al. teach utilizing fluorescent dye to look at blood vessels in the retina of patients with retinal conditions/diseases (please refer to the entire reference particularly the abstract; Introduction).
The claims would have been obvious because a particular known technique (i.e. fluorescein angiography) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Xu et al. and Patel et al. for claims 1, 3, 5, 11, and 12 were considered but are not persuasive for the following reasons.
	Applicants contend that Xu et al. do not teach (1) exposing the microvascular barrier to norrin because only intraocular administration is taught, (2) decreasing gene expression in endothelial cells, and (3) preventing exudation.
	Applicants’ arguments are not convincing since the teachings of Xu et al. and Patel et al. render the method of the instant claims prima facie obvious. Xu et al. teach administering VEGF antagonists or inhibitors (i.e. anti-VEGF agent) and norrin via intraocular injection and edema (please refer to the entire specification particularly paragraphs 5, 159, 207, 210, 216; claims 74-77, 89, 101-103, 111, 163, 178, 183, 184, 186).
	Regarding intraocular administration, it is respectfully noted that this is the administration route specifically claimed (i.e. see dependent claim 5).
	The term “exudation” can be interpreted as either (a) one form of edema fluid (i.e. fluid with high protein content and inflammatory cells contrasted with transudate fluid which is another form of edema fluid) or (b) fluid that has been secreted. Edema is an excessive accumulation of fluid. Therefore, edema taught by Xu et al. encompasses “exudation”.
	The “decreasing gene expression in endothelial cells of at least one gene of BMP2, CLCL6, IL12B, SELPLG, CXCL1, COL18A1, CPB2, NPR1, CLDN5, CLD3, PIGF, BDNF, CNTF, VEGF-A, CAM-1, PGF, FOX-01, FOX-04, PDGFB, TGFA, HGF, VE-Cadherin, or PLAU with norrin to simultaneously suppress VEGF binding, decrease production of vascular endothelial growth factor A, and stimulate tight junction and adherens junction protein expression in a cell of the microvascular barrier” is considered functional language only. "Products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Therefore, exposing norrin to any vasculature barrier reads on the present claims.

Claims 1, 3, 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Drenser U.S. Patent 2010/0239499 published September 23, 2010; Xu et al. U.S. Patent Application Publication 2015/0376252 published December 31, 2015; and Patel et al., 2014, Ultra-wide-field fluorescein angiography in retinal disease, Curr Opin Ophthalmol, 25: 213-220.
For present claims 1, 3, 5, 11, and 12, Drenser teaches methods of administering recombinant norrin intraocularly to treat vascular diseases including edema (please refer to the entire specification particularly the abstract; paragraphs 1, 8, 10, 13, 21-23, 27, 32-39, 43, 45-49, 60, 61; Examples). Drenser also teaches measuring at least one parameter indicative of physiological activity in a subject including vascular regression (please refer to the entire specification particularly paragraph 8). Drenser teaches utilizing fluorescence (please refer to the entire specification particularly paragraphs 13, 61).
While Drenser teaches supplementing norrin administration with one or more agents (see paragraph 30), Drenser does not specifically teach administering an anti-VEGF agent.
For present claims 1, 3, 5, and 11, Xu et al. teach methods of administering recombinant norrin and a VEGF antagonist or inhibitor (i.e. anti-VEGF agent) via intraocular injection to inhibit angiogenesis and edema (please refer to the entire specification particularly the abstract; paragraphs 3, 5-7, 9, 11-27, 31, 32, 34, 35, 87, 101, 111, 123-138, 144-190, 197-216; Table 1; Example; claims 74-77, 89, and 101-103). Xu et al. also teach utilizing fluorescence (please refer to the entire specification particularly paragraphs 34, 35).
While Drenser teaches utilizing fluorescence to track norrin expression after administration, Drenser does not specifically teach bringing a dye into contact with the retinal vessel after allowing sufficient time for norrin to modulate gene expression.
For present claim 12, Patel et al. teach utilizing fluorescent dye to look at blood vessels in the retina of patients with retinal conditions/diseases (please refer to the entire reference particularly the abstract; Introduction).
The claims would have been obvious because a particular known technique (i.e. coadministration of norrin with VEGF antagonists or inhibitors and fluorescein angiography) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Drenser; Xu et al.; and Patel et al. for claims 1, 3, 5, 11, and 12 were considered but are not persuasive for the following reasons.
	Applicants contend that Drenser, Xu et al., and Patel et al. do not teach (1) exposing a microvascular barrier to norrin since only intraocular administration is taught, (2) decreasing gene expression in endothelial cells, and (3) preventing exudation.
	Applicants’ arguments are not convincing since the teachings of Drenser; Xu et al.; and Patel et al. render the method of the instant claims prima facie obvious. Drenser teaches methods of administering recombinant norrin intraocularly to treat vascular diseases including edema (please refer to the entire specification particularly the abstract; paragraphs 1, 8, 10, 13, 21-23, 27, 32-39, 43, 45-49, 60, 61; Examples). Xu et al. teach administering VEGF antagonists or inhibitors (i.e. anti-VEGF agent) and norrin via intraocular injection and edema (please refer to the entire specification particularly paragraphs 5, 159, 207, 210, 216; claims 74-77, 89, 101-103, 111, 163, 178, 183, 184, 186).
	Regarding intraocular administration, it is respectfully noted that this is the administration route specifically claimed (i.e. see dependent claim 5).
	The term “exudation” can be interpreted as either (a) one form of edema fluid (i.e. fluid with high protein content and inflammatory cells contrasted with transudate fluid which is another form of edema fluid) or (b) fluid that has been secreted. Edema is an excessive accumulation of fluid. Therefore, edema taught by Drenser and Xu et al. encompasses “exudation”.
	The “decreasing gene expression in endothelial cells of at least one gene of BMP2, CLCL6, IL12B, SELPLG, CXCL1, COL18A1, CPB2, NPR1, CLDN5, CLD3, PIGF, BDNF, CNTF, VEGF-A, CAM-1, PGF, FOX-01, FOX-04, PDGFB, TGFA, HGF, VE-Cadherin, or PLAU with norrin to simultaneously suppress VEGF binding, decrease production of vascular endothelial growth factor A, and stimulate tight junction and adherens junction protein expression in a cell of the microvascular barrier” is considered functional language only. "Products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Therefore, exposing norrin to any vasculature barrier reads on the present claims.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/Primary Examiner, Art Unit 1658